 1 UNITED STATES DISTRICT COURT
 2
   CENTRAL DISTRICT OF CALIFORNIA
 3
 4
 5   ROGER THOMPSON,                      )    Case No. CV 18-10787 JAK(JC)
 6                                        )
                                          )
 7                        Petitioner,     )    JUDGMENT
 8                                        )
 9                  v.                    )
                                          )
10                                        )
11   STUART SHERMAN,                      )
                                          )
12
                                          )
13                   Respondent.          )
14 ______________________________
15
16        Pursuant to this Court’s Order Accepting Findings, Conclusions and
17 Recommendations of United States Magistrate Judge,
18
        IT IS ADJUDGED that the Petition under 28 U.S.C. § 2254 for Writ of
19
20 Habeas Corpus and this action are dismissed with prejudice.
21
        DATED: July 2, 2019
22
23
24
25                                 _______________________________________
26
                                   JOHN A. KRONSTADT
27
                                   UNITED STATES DISTRICT JUDGE
28
